DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2018/0288666) in view of NPL TS 38.304 v 1.1.0, hereafter TS 38.304.
Regarding Claim 1, Fujishiro teaches user equipment comprising: a control unit that compensates for a threshold value of a received level that defines a condition for performing measurement for cell selection (Section 0208, determining if the cell selection quality level is smaller than a threshold value is compensating for said threshold value, intra-frequency measurement for cell selection is performed if cell selection quality level is smaller than a threshold value), and that determines, by the compensated threshold value of the received level, whether the measurement for the cell selection is performed (Section 0208, intra-frequency measurement for cell selection is performed if cell selection quality level is smaller than a threshold value).

TS 38.304, which also teaches cell selection, teaches a control unit that compensates for, by a compensation value related to uplink transmission power capability of the user equipment (Page 13, 5.2.3.2, P sub compensation is the compensation value related to P sub powerclass, which is the uplink transmission power capability of the user equipment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Fujishiro with the above features TS 38.304 for the purpose of effectively performing a cell search when the user equipment (UEs)  have different power classes as taught by TS 38.304.
Regarding Claim 2, The above Fujishiro combination teaches all of the claimed limitations recited in Claim 1.  TS 38.304 further teaches wherein the compensated threshold value of the received level is a value obtained by subtracting, from the threshold value of the received level, the compensation value related to the uplink transmission power capability of the user equipment (Page 13, 5.2.3.2, Srxlev comprises P sub compensation subtracted from the RSRP).

Claims 3 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2018/0288666) in view of NPL TS 38.304 v 1.1.0, hereafter TS 38.304, as applied to Claim 1 set forth above, and further in view of Atarashi et al. (US 2004/0156386)

Atarashi, which also teaches a wireless communication system, teaches a receiving unit that receives information indicating whether a cell of a base station is an isolated cell (Section 0115).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Fujishiro combination with the above features of Atarashi for the purpose of improving spectral usage efficiency as taught by Atarashi.
Regarding Claim 4, The above Fujishiro combination teaches all of the claimed limitations recited in Claim 3.  Atarashi further teaches receiving, by the receiving unit, information indicating whether the cell of the base station is the isolated cell (Section 0115).  TS 38.304 further teaches the control unit compensates for the threshold value of the received level by the compensation value related to the uplink transmission power capability of the user equipment (Page 13, 5.2.3.2, P sub compensation is the compensation value related to P sub powerclass, which is the uplink transmission power capability of the user equipment).  The combination of Atarashi and TS 38.304 teaches wherein, when the receiving unit does not receive the information indicating whether the cell of the base station is the isolated cell, the control unit does not compensate for the threshold value of the received level.
Regarding Claim 5, The above Fujishiro combination teaches all of the claimed limitations recited in Claim 4.  Atarashi further teaches the receiving unit does not .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0275335) in view of TS 38.304.
Regarding Claim 6, Wu teaches a base station comprising: a control unit that compensates for a threshold value of a received level that defines a condition for performing measurement for cell selection (Section 0037, base station sends a threshold used by the UE for inter-frequency measurements for cell selection thus said threshold is used in comparison to determine whether or not inter-frequency measurements for cell selection should be performed, which is a compensation for said threshold, since the base station sends said threshold said base station effectively participates in said compensation); and a transmitting unit that transmits, to the user equipment, the compensated threshold value of the received level (Section 0037, the 
Wu does not teach a control unit that compensates for, by a compensation value related to uplink transmission power capability of the user equipment.
TS 38.304, which also teaches cell selection, teaches a control unit that compensates for, by a compensation value related to uplink transmission power capability of the user equipment (Page 13, 5.2.3.2, P sub compensation is the compensation value related to P sub powerclass, which is the uplink transmission power capability of the user equipment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Wu with the above features TS 38.304 for the purpose of effectively performing a cell search when the user equipment (UEs)  have different power classes as taught by TS 38.304.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
June 22, 2021